DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Gao in view of Ehara do not teach modifying the low frequency spectrum by applying a random sign or an original sign to the low frequency spectrum based on the excitation class (Amendment, pages 3 – 5).
The examiner disagrees, since Gao discloses “FIG. 12 illustrates an example excitation spectrum for voiced speech...FIG. 13 illustrates an example excitation spectrum for unvoiced speech (it’s low frequency excitation spectrum; paragraphs 49, and 50).  a low pass filter can be applied to the vector from the pulse-like sub-codebook; this is because low frequency area is often more periodic than high frequency area and low frequency area needs more pulse-like excitation than high frequency area.. The selected code vector 802 is then scaled by the FCB gain G.sub.c 803. As the example given for FIG. 8, if 12 bits are available to code the pulse-noise mixed FCB, in FIG. 8, 6 bits can be assigned to the pulse-like sub-codebook 804, in which 5 bits are to code one pulse position and 1 bit is to code a sign of the pulse-like vectors.”; (paragraph 42).  And Ehara discloses “the scaling coefficient encoded information and low-frequency-band component encoded information of the normalized excitation signal to low-frequency-band component waveform decoding section 310, and the fixed code vector encoded information and gain parameter encoded information to high-frequency-band component decoding section 320” (paragraph 61).
Thus, the combination of Gao and Ehara teach all parts of the limitation.

Applicant argues that Gao in view of Ehara do not teach generating a high frequency excitation spectrum based on the modified low frequency spectrum (Amendment, pages 5, 6).
The examiner disagrees, since Ehara discloses “scaling coefficient encoded information and low-frequency-band component encoded information of the normalized excitation signal) and another packet including the high-frequency-band component encoded information (fixed code vector encoded information and gain parameter encoded information), and inputs the quantized LPC encoded information to LPC decoding section 301, the scaling coefficient encoded information and low-frequency-band component encoded information of the normalized excitation signal to low-frequency-band component waveform decoding section 310, and the fixed code vector encoded information and gain parameter encoded information to high-frequency-band component decoding section 320” (paragraph 61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara et al. (US PAP 2007/0299669) in view of Gao (US PAP 2013/0246055).
As per claims 1, 11, Ehara et al., teach a high frequency decoding method/apparatus, the method comprising:
decoding a low frequency spectrum and an excitation signal for a current frame (paragraphs 75 — 85);
modifying the low frequency spectrum; and generating a high frequency excitation spectrum based on the modified low frequency spectrum (“the scaling coefficient encoded information and low-frequency-band component encoded information of the normalized excitation signal to low-frequency-band component waveform decoding section 310, and the fixed code vector encoded information and gain parameter encoded information to high-frequency-band component decoding section 320”:paragraphs 59 - 64; and 75 - 85).
However, Ehara et al. do not specifically teach modifying the low frequency spectrum by applying a random sign or an original sign to the low frequency spectrum based on the excitation class.
Gao discloses FIG. 12 illustrates an example excitation spectrum for voiced speech...FIG. 13 illustrates an example excitation spectrum for unvoiced speech (paragraphs 49, and 50).  a low pass filter can be applied to the vector from the pulse-like sub-codebook; this is because low frequency area is often more periodic than high frequency area and low frequency area needs more pulse-like excitation than high frequency area.. The selected code vector 802 is then scaled by the FCB gain G.sub.c 803. As the example given for FIG. 8, if 12 bits are available to code the pulse-noise mixed FCB, in FIG. 8, 6 bits can be assigned to the pulse-like sub-codebook 804, in which 5 bits are to code one pulse position and 1 bit is to code a sign of the pulse-like vectors. (paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to classify speech excitation and non-speech excitation class as taught by Gao in Ehara, because that would help yield improvement of the perceptual quality, especially for noisy speech signals and background noise signals (paragraph 54).

As per claims 2, 12, Ehara in view of Gao further disclose the excitation class indicates one among a plurality of classes including a speech excitation class, a first non-speech excitation class, and a second non-speech excitation class (“example excitation spectrum for voiced speech...FIG. 13 illustrates an example excitation spectrum for unvoiced speech”; Gao, paragraphs 49, and 50).

As per claim 3, Ehara in view of Gao further disclose the first non-speech excitation class is related to noisy characteristic and the second non-speech excitation class is related to tonal characteristic (Gao; paragraphs 37 — 39, 49, 50)

As per claims 4, 13, Ehara in view of Gao further disclose the modifying of the low frequency spectrum further comprises: normalizing the low frequency spectrum, and modifying the normalized low frequency spectrum by reducing an amplitude of the
normalized low frequency spectrum based on the determined control parameter (“the scaling coefficient encoded information and low-frequency-band component encoded information of the normalized excitation signal to low-frequency-band component waveform decoding section 310, and the fixed code vector encoded information and gain parameter encoded information to high-frequency-band component decoding section 320.” Ehara, paragraphs 45 -50; 61 - 65); 
	identifying the control parameter based on the decoded excitation class (“the coded excitation index, quantized gain index, quantized long-term prediction parameter index, and quantized short-term prediction parameter index are transmitted to the decoder.”; paragraph 9).

As per claim 5, Ehara in view of Gao further disclose an amount of the reduced amplitude is proportional to the determined control parameter (“a scalar-quantized maximum amplitude value”; Ehara; paragraphs 45, 59 – 64; Gao, paragraph 9).

As per claim 7, Ehara in view of Gao further disclose the generating of the high frequency excitation spectrum further comprises generating the high frequency excitation spectrum by copying the modified low frequency spectrum to a high band (“adding the generated high-frequency-band component and the low-frequency-band component inputted from low-frequency-band component waveform decoding section 310.”; Ehara; paragraphs 75 - 85).

As per claim 8, Ehara in view of Gao further disclose when the excitation class is related to speech characteristics or tonal characteristics, an original sign is applied to an amplitude-controlled low frequency spectrum (“generates a decoded excitation signal (linear predictive residual signal) of the low-frequency-band component of the speech signal, and inputs the generated decoded excitation signal to eight-times US section 313.”, Ehara, paragraphs 61 — 64; Gao, paragraphs 41 - 50).

As per claim 9, Ehara in view of Gao further disclose when the excitation class is related to noisy characteristics, a random sign is applied to the low frequency spectrum (“As the example given for FIG. 8, if 12 bits are available to code the pulse-noise mixed FCB, in FIG. 8, 6 bits can be assigned to the pulse-like sub-codebook 804, in which 5 bits are to code one pulse position and 1 bit is to code a sign of the pulse-like vectors.”; Ehara paragraphs 59 – 65; Gao, paragraph 42).

As per claim 10, Ehara in view of Gao further disclose the low frequency spectrum is a noise filling-processed spectrum or an anti-sparseness-processed spectrum (“post-filtering, background noise suppression processing or background noise subjective quality improvement processing on the signal generated by synthesis filter 342, and generates a final speech signal. Accordingly, the speech signal generating section according to the present invention is configured with adder 341, synthesis filter 342 and post-processing 343.”; Ehara, paragraph 73).

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or filing a terminal disclaimer.  The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 6, 14, the prior art made of record does not teach or suggest the modifying of the low frequency spectrum comprises modifying of the low frequency spectrum by reducing an amplitude of the low frequency spectrum based on a difference between an amplitude of a spectral coefficient included in a specific band and an amplitude average of the specific band and based on the control parameter.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658